DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III, Figures 12-19 in the reply filed on 03/08/2021 is acknowledged.
Claims 3-5, 12-16, and 18-19 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 03/08/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from Stephen Evans on 03/16/2021.
The application has been amended as follows: 

In the Claims
Claim 1, line 4, “an” has been replaced by  --a--  ;
Claim 1, line 4,  --plurality of--  has been inserted before “deflectable”;
Claim 1, line 4,  --sheet spring steel--  has been inserted before “leg support”;
Claim 1, line 4, “panel connected” has been replaced by  --panels superposed upon each other in a leaf spring configuration, wherein each of the plurality of panels has a first edge and a second edge opposite the first edge, wherein the plurality of panels comprises different dimensions between the first and second edges of respective panels, wherein the first edge of the plurality of panels is fixed--  ;
Claim 1, line 5,  --on a common axis, and wherein the second edge of at least one of the panels is movably connected to a winding mechanism by a cable--  has been inserted after “base”;
Claims 3-5 have been canceled;
Claim 6, lines 1-2,  “panel comprises an”  has been replaced by  --panels comprise--  ;
Claim 6, line 2, “member” has been replaced by  --members--  ;
Claim 7, line 1, “lateral” has been replaced by  --vehicle front--  
Claim 7, line 2,  --said axis as--  has been inserted after “forms”;
Claim 8, line 1, “are used between” has been replaced by  --interconnect the--  ;
Claim 8, line 2, “member and” has been replaced by  --members and the--  ;
Claim 9 has been canceled;

Claim 10, line 2,  --sheet--  has been inserted before “spring” (first occurrence);
Claim 10, line 2, “sheet” has been deleted;
Claim 11, lines 1-2, “member comprises of” has been replaced by  --members comprise--  ;
Claim 11, line 2, --sheet--  has been inserted before “spring” (first occurrence);
Claim 11, line 2, “sheet” has been deleted;
Claim 11, line 2, “and” has been deleted;
Claim 11, line 3,  --sheet--  has been inserted before “spring”;
Claim 11, line 3, “sheet” has been deleted;
Claims 12-16 have been canceled;
Claims 18-19 have been canceled;
Claim 20, line 1, “panel” has been replaced by  --the leg rest assembly--  ;
Claim 20, line 2, “control” has been replaced by  --controlled--  ;
Claim 20, line 2, “panel” (first occurrence) has been replaced by  --at least one of the panels--  ;
Claim 20, line 2, “a tensile member” has been replaced by  --the cable--  ;
Claim 20, line 2, “end of the panel” has been replaced by  --second edge of the at least one of the panels--  ;
Claim 21 has been canceled; 
Claim 22, line 1, “21” has been replaced by  --20--  ;

Claim 24, line 1, “24” has been replaced by  --23--  ; 
Claim 24, line 1, “21” has been replaced by  --20--  ; and
Claim 24, line 1,  --the--  has been inserted after “wherein”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches or suggests all of the details now recited in the independent claim, including a plurality of deflectable sheet spring steel leg support panels that are superposed on each other in a leaf spring configuration, where each of the panels has a different dimension, where the first edge of the plurality of panels is fixed to the seat base on a common axis, and where the second end of at least one of the panels is movably connected to a winging mechanism by a cable.  
US 6890030 to Wilkerson shows a panel 50 at a front end of a seat bottom of an office chair, and the panel is fixed to the seat bottom on a first edge of the panel 50 and an opposite second edge of the panel 50 movably connected to the seat base frame 23 by a cable for adjusting the shape of the panel 50.  However, Wilkerson does not show a plurality of such panels of different dimensions and overlain on each other in a leaf spring configuration, where the panels are formed of sheet spring steel.  None of the prior are provides or makes obvious the details that are missing from Wilkerson.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636


/DAVID E ALLRED/Primary Examiner, Art Unit 3636